Case 4:19-cr-06063-SMJ ECF No. 67-1 filed 12/27/19 PagelD.213° Page 1 of 1

COMPASS

12/23/2019

To whom it may concern,

This letter is to inform you of Monica Pesina’s eligibility and future participation in services
from our Foundational Community Supports Program upon release of incarceration. This
program provides employment, housing and case management support to individuals with
significant barriers including offender employment specific employment search techniques.
Eligibility criteria for services includes homelessness and active participation in medical or
mental health services locally. For Ms. Pesina to access services she will need to do the
following;

Activate Washington State Medicaid coverage

Complete the Foundational Community Supports Assessment (s) with Compass staff
Meet with Compass staff weekly to receive job leads and/or housing leads

Develop employment and/or housing service plans to meet goals and retain
employment/housing

Please contact Compass Career Solutions staff if you have further questions regarding services or
eligibility.

jincerely, (ed
Abie

Dianna Candanoza
Program Director
